DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: means for obtaining a plurality of subtitles for a media asset; means for determining a playback rate of the media asset; means for determining a relevance index based on the playback rate; means for selecting a set of the plurality of subtitles based on the relevance index; means for determining an indication of priority of subtitles within the set of subtitles; means for rendering the set of subtitles according to the indication of priority in claims 27-29.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 14-17 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dhawan (US Pat. No. 9, 202, 522).
Regarding claim 1, Dhawan discloses a method for providing timed text, the method comprising: 
obtaining a plurality of subtitles for a media asset (see col. 4 lines 3-10 the digital content includes subtitles 116); 
determining a playback rate of the media asset (see col. 4 lines 15-19 determining fast forwarding rate); 
determining a relevance index based on the playback rate (see col. 2 lines 38-47, col. 4 lines 17-37 and col. 6 line 58-col. 7 line 3); and 
selecting a set of the plurality of subtitles based on the relevance index (see col. 4 lines 24-51 based on the fast forwarding rate, extracting subtitles; not all subtitles associated with the digital content are displayed but the subtitles 116 that have been extracted are displayed; see also lines 56-58 and claim 2 of the prior art).
Regarding claim 2, Dhawan discloses determining an indication of priority of subtitles within the set of subtitles (see col. 2 lines 46-47 and col. 7 lines 60-67).
Regarding claim 3, Dhawan discloses rendering the set of subtitles according to the indication of priority (see col. 7 lines 60-64).
Regarding claim 4, Dhawan discloses the highest-priority subtitles are rendered first (see col. 2 lines 46-47; col. 5 lines 22-31; and col. 7 lines 60-64).
Regarding claim 8, Dhawan discloses displaying the selected set of subtitles; and displaying the media asset (see col. 4 lines 52-67).
Regarding claim 9, Dhawan discloses overlaying the selected set of subtitles on the media asset (see col. 5 lines 43-54).
Regarding claim 10, Dhawan discloses the playback rate is signaled by a media asset player configured to play the media asset (see col. 3 lines 48-60 and col. 4 lines 15-17).
Regarding claim 11, Dhawan discloses the playback rate is selected by a user (see col. 4 lines 15-17 and lines 60-67).
Regarding claim 14, the limitation of claim 14 can be found in claim 1 above. Therefore claim 14 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also Dhawan’s figure 1 and col. 3 lines 48-67.
Claims 15-17 are rejected for the same reasons as discussed in claims 2-4 respectively above.
Regarding claim 27, the limitation of claim 27 can be found in claim 1 above. Therefore claim 14 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also Dhawan’s figure 1.
Claims 28-29 are rejected for the same reasons as discussed in claims 2-3 respectively above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan (US Pat. No. 9, 202, 522) in view of Fujinami et al. (US PG PUB 2009/0169183 hereinafter referred as Fujinami).
Regarding claim 5, although Dhawan discloses the limitation of claim 1, Dhawan fails to specifically disclose the timed text comprises a header and a plurality of data blocks.
In the same field of endeavor Fujinami discloses the timed text comprises a header (see figures 6 and 18A-18B) and a plurality of data blocks (see figure 19A and paragraphs 0177, 0180 and 0294-0299).
Therefore, in light of the teaching in Fujinami it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan by specifically adding header and data blocks in the said timed text in order to effectively reproduce video depending on the performance of a reproducing apparatus, to provide random access method for variable rate streams and compress videos using MPEG standards.
Regarding claim 6, Fujinami discloses each data block comprises at least one of: a text for display; a timing schedule; the relevance index; an indication of priority; or a context tag (see figures 2, 12 and 20A). The motivation to combine the applied prior arts is discussed in claim 5 above.
Regarding claim 7, Fujinami discloses the timing schedule comprises a start time and an end time for displaying the text for display (see figures 8-9 and 12). The motivation to combine the applied prior arts is discussed in claim 5 above.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dhawan (US Pat. No. 9, 202, 522) in view of Daga et al. (US PG PUB 2021/0397404 hereinafter referred as Daga).
Regarding claim 12, although Dhawan discloses the limitation of claim 1, Dhawan fails to specifically disclose accessing a user profile.
In the same field of endeavor Daga discloses accessing a user profile to select transition point (see paragraphs 0005, 0008 (reading profile of the user), and claim 6 of the prior art).
Therefore, in light of the teaching in Daga it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dhawan by specifically adding the feature of accessing a user profile in order to fast forward contents automatically based on user’s preferences and to add user’s preferences in a database. 
Regarding claim 13, Daga discloses the user profile contains data indicative of the playback rate (see paragraphs 0011 and 0059). The motivation to combine the applied prior arts is discussed in claim 12 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        August 24, 2022